Citation Nr: 1622614	
Decision Date: 06/06/16    Archive Date: 06/21/16

DOCKET NO.  09-26 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a cervical (uterine) condition, to include cysts and tumors.  

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Francis, Counsel 






INTRODUCTION

The Veteran served on active duty in the U.S. Navy from February 1982 to February 1986 with additional inactive service in the U.S. Navy Reserve until February 1988. 

This appeal comes before the Board of Veterans' Appeals (Board) from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

The Board remanded the claim in March 2013, April 2014, and February 2015 for further development.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  

Please note this appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran was in sound condition with no competent lay or medical evidence of a gynecological abnormality at the time of entry on active duty in February 1982. 

2.  The Veteran's current uterine fibroids first manifested after active service and were not caused or aggravated by any aspect of service. 






CONCLUSION OF LAW

The criteria for service connection for a cervical (uterine) condition, to include cysts and tumors, are not met.  38 U.S.C.A. §§ 1110, 1111, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014);
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015). 

Upon receipt of a complete or substantially complete application for benefits, VA must notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Dingess v. Nicholson, 19 Vet. App. 473 (2006).   This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The RO provided notice in August 2007 that met the content and timing requirements.  In a March 2013 brief, the Veteran's representative requested an additional notice to address service connection on the basis of aggravation of a pre-existing disability.  The Board finds that the August 2007 did advise the Veteran that service connection was warranted for the onset or aggravation of a disorder in service.  As discussed further below, the criteria for aggravation of a pre-existing disorder is not relevant in this case and additional notice is not required.  Moreover, neither the Veteran nor her service representative has alleged any other potential notice deficiencies.    

The Board also finds that VA has complied with the duty to assist by aiding the Veteran in obtaining evidence.  The file contains service treatment records, records of treatment at military clinics after the Veteran's active service as a military dependent, and records of VA outpatient treatment through April 2015.  The Veteran identified sources of private treatment prior to active service, but in July 2013, a representative of the private practice reported that records from 2003 and earlier had been destroyed.  Some records of this care were already included in the service treatment records.  In an October 2013 telephone conversation with the RO, the Veteran acknowledged that one physician was no longer in practice and records of care had been destroyed, and that the other physician was deceased but that his records were included in records of private care from 1999 to 2007.  These records were obtained and associated with the claims file, and the RO informed the Veteran of the results of the searches in a January 2014 supplemental statement of the case.   

The Veteran was provided VA examinations in December 2013 with an addendum in January 2014, in November 2014, and an opinion in May 2015 to address the nature of a current disability and the possible relationship between her uterine cysts, fibroids, and infertility and active service.  In July 2015, the Board requested an additional VA medical opinion which was received in February 2016.   Although the Board found that the two VA examinations and three opinions did not contain adequate rationale for the conclusions provided, the Board now finds that in aggregate the clinical observations and opinions including the February 2016 opinion are adequate to decide the claim.  The assessments involved a review of the pertinent medical history and set forth detailed examination findings and opinions that allows for informed appellate review under applicable VA laws and regulations.  Thus, the Board finds the examinations of record are adequate for rating purposes and additional examination is not necessary regarding the claims adjudicated in this decision.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  
Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examinations and opinions has been met.  Therefore, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist her in the development of the claim on appeal.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Analysis

The Veteran served as a U.S. Navy seaman performing administrative duties at a training center.  The Veteran was credited with six months of inactive service prior to February 1982 for pay purposes under the Delayed Entry Program but did not perform any duty.  The Veteran completed a Reserve service obligation after discharge from active duty in February 1986 but did not perform any active duty for training or inactive duty training.  The Veteran contended in a July 2009 substantive appeal, a May 2011 statement, and a February 2014 statement that she experienced difficult and painful menstrual periods and an inability to become pregnant because of uterine fibroid tumors while on active duty. 

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Certain chronic diseases are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2015).  If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.   See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  This method is only applicable for chronic diseases as defined in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Uterine cysts, fibroids, and non-malignant neoplasms are not among those disorders for which the presumption and continuity of symptoms are available.    

The "current disability" requirement for service connection will be met when there is a disability at the time of filing or during the pendency of a claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  See 38 U.S.C.A. §§ 1111; 38 C.F.R. § 3.304(b).  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b). 

Lay evidence is competent when a condition can be identified by a layperson and may, in some circumstances, establish a medical diagnosis, causation or etiology, i.e., when a layperson (1) is competent to identify the medical condition, (2) is reporting a contemporaneous medical diagnosis, or (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir. 2009; see also King v. Shinseki, 700 F.3d 1399 Fed.Cir. 2012.  Although a lay person is competent in certain situations to provide a diagnosis of a simple condition, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).

The credibility of lay statements may not be refuted solely by the absence of corroborating medical evidence but this is a factor.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (lay evidence concerning continuity of symptoms after service, if credible, may be competent, regardless of the lack of contemporaneous medical evidence).  Other factors are the lapse of time in recollecting events attested to, prior conflicting statements as opposed to consistency with other statements and evidence, internal consistency, facial plausibility, bias, interest, the length of time between alleged incurrence of disability and the earliest or first corroborating medical or lay evidence thereof, and statements given during treatment (which are usually given greater probative weight, particularly if close in time to the onset thereof).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt is given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  

Service treatment records include a report of a July 1981 enlistment examination.  The Veteran reported that a vaginal cyst was found on a private examination in December 1980.  The military examiners obtained an August 1981 report from the Veteran's private physician who noted that he provided unspecified treatment for a vaginal cyst from November 1980 to February 1981 and noted an excellent prognosis.  During enlistment examination, the military physician found no palpable cyst and no definite abnormality on a pelvic examination.  Notwithstanding the history of pre-service treatment for a vaginal cyst, none was noted at entry on active duty. 

In March 1984, the Veteran underwent a routine screening in a military gynecology clinic and sought information on birth control methods.  The clinician noted that a pelvic examination was normal with regular menses and no medical problems and prescribed oral contraceptives.   In November 1984, the Veteran reported to a clinician that she had gained weight and requested advice on other methods of contraception.  In a January 1986 discharge physical examination treatment encounter, the Veteran reported use of the rhythm method for contraception.  Another pelvic examination was normal.  

Starting in July 1986, the Veteran sought medical investigation for infertility.  Clinicians diagnosed primary infertility but with a male factor.  In May 1987, after discharge from active duty, the Veteran prepared a Reserve medical history questionnaire.  The Veteran denied any history of tumor or cyst or any treatment for a gynecological disorder.  

Records of medical care since 1988 show that the Veteran received care as a dependent of an active duty husband.

In August 1987, gynecology clinicians again noted the Veteran's concern for unexplained infertility for several years.  Pelvic examinations at that time and again in September 1987 were normal with no palpable masses or cysts.  Clinicians investigated possible causes in the endocrine system and referred to investigation of the husband's reproductive status.  In October 1988, a clinician noted a normal examination, that the male factor in the infertility was significant, and that the Veteran's husband had not followed through with recommended testing.  In October 1989, a clinician noted that the Veteran's spouse had undergone treatment and that the Veteran's pelvic examination and menses remained normal.  In March 1990, the Veteran prepared a medical history questionnaire as part of a screening related to her husband's overseas assignment.  The Veteran again denied any history of tumor or cyst or any treatment for a gynecological disorder.

In September 1991, the Veteran underwent a medical workup for infertility at a military medical center.  The Veteran had never been pregnant and reported unsuccessful attempts to conceive for seven years.  The records of this workup are in the service treatment record files.  A clinician noted that tests of the Veteran's husband showed low sperm count.  A laparoscopic examination revealed two small uterine fibroids.  The attending clinicians prescribed medication.  In March 1993, a real time sonogram of the pelvis confirmed two hypoechoic masses in the uterine body consistent with uterine leiomyomata. 

The Veteran received care at a private women's health clinic 1997 through 2007.  Letters from her attending physician in December 1999 and January 2001 show continued investigation of infertility and enlarged and symptomatic fibroids.  The physician prescribed treatment with medication and advised the possibility of a myomectomy.  Sonograms in August 2009 and August 2014 also showed the presence of uterine fibroids.  VA outpatient treatment records from 2006 through 2015 list uterine fibroids as an on-going disorder, and there are references in treatment records to a laparoscopic surgical procedure to remove a fibroid in 2003.   

In December 2007, the RO denied service connection for uterine cysts and tumors because service treatment records did not show the onset of growths during active service or earlier than September 1991.  

On appeal in March 2013, the Board remanded the claim to obtain additional records that may have shown periods of active duty for training in the Reserve, records of private gynecological care prior to February 1982, and current VA records.  The Board also directed that the Veteran undergo a VA examination and requested that the examiner address whether the Veteran had a gynecological disorder at the time of entry on active duty in 1982.  

As noted above, service records and the Veteran's statements confirmed that she was not on any form of inactive duty or active duty for training in the Delayed Entry Program prior to February 1982 and after discharge from active duty in February 1986.  Also as noted above, recovery of records of private care prior to February 1982 in addition to those already of record was unsuccessful, but additional current VA records were obtained. 

In December 2013, a VA gynecologist did not review the claims file at the time of the examination but noted the Veteran's report of a history of primary infertility without a medical workup or determination of the cause.  The Veteran reported current bladder dysfunction and painful intercourse.  On examination, the gynecologist noted no lesions or masses but some uterine tenderness.   However, the gynecologist did not provide a clear current diagnosis.  In a January 2014 addendum, the gynecologist noted a review of the claims file including the service treatment records and found that the Veteran did not have uterine cysts at the time of entry on active duty.  Although she was treated for a cyst in 1980 and 1981, none were noted on the military entrance examination.  The gynecologist also found that there was no evidence of the onset of fibroids during service or until after service when she was treated as a military dependent.  Because of these findings, the gynecologist concluded that there was no etiological relationship between the Veteran's current, recurrent fibroids, and active service.  

In April 2014, the Board again reviewed the record and noted that the VA gynecologist did not provide a diagnosis of a current disorder.  Additionally, the Board erred in noting that the record showed the onset and diagnosis of fibroids in September 1981 while in the Delayed Entry Program vice the correct date of September 1991 after active service while a military dependent.  The Board remanded the claim erroneously requesting additional research for active duty for training from the Veteran's Army Reserve unit, and to obtain another medical opinion regarding a disorder that pre-existed active service and whether that disorder was aggravated by service. 

In November 2014, the same VA gynecologist noted a review of the claims file and the Veteran's history of infertility and uterine fibroids diagnosed after active service while receiving care as a military dependent.  The gynecologist also noted the 2003 laparoscopic removal of fibroids and that the Veteran currently had recurrent fibroids as shown in the most recent August 2014 sonogram.  The Veteran had experienced natural menopause.  The gynecologist essentially repeated the findings and conclusions that she had provided in the January 2014 addendum report, citing the absence of any cysts and fibroids at the time of entry on active duty and at any time during active duty or thereafter until 1991. 

In February 2015, the Board again reviewed the file including additional statements from the Veteran and determined that the service records sufficiently showed that the Veteran did not have periods of Reserve service prior to February 1982 or after February 1986 and that the initial diagnosis of uterine fibroids was in 1991 and not in 1981.  However, the Board found that the November 2014 opinion was not adequate because it lacked rationale for the conclusions as to whether the current fibroid disorder pre-existed service and was or was not aggravated by active service. 

In May 2015, the same VA gynecologist again reviewed the claims file and specifically cited the July 1981 entrance examination, and the March 1984, June 1984, September 1987, and August 1988 normal uterus examinations.  The gynecologist also cited the first diagnosis of uterine fibroids in 1991, surgical procedures in 1991 and 2003, and recurrent fibroids since that time.  The gynecologist again found that the fibroid disorder did not pre-exist service and was not present or aggravated during active service.  

In July 2015, the Board sought additional medical clarifications from a VA consulting physician.  In a letter report dated in February 2016, another VA gynecologist provided answers to the Board's questions.  

1.  Regarding the diagnosis and treatment of a vaginal cyst in 1980-81, the gynecologist noted that there is no biological relationship between a vaginal wall cyst and uterine fibroids because vaginal wall cysts arise from vaginal glands and uterine fibroids arise only in the uterus; they have different origins, tissue, and pathology. 

2.  There was no evidence of record that the Veteran's vaginal cyst diagnosed and treated in 1980-81 recurred or was aggravated during active service and, in any case, was not a precursor to uterine fibroids. 

3.  The gynecologist found no biological, physiological, or medical evidence in the record to demonstrate that the Veteran's current recurrent fibroids first manifested during active service but were not detected until 1991. 

The Board finds that service connection for uterine cysts and tumors is not warranted.  

The Veteran is competent and credible to report gynecological symptoms because they are observable by a lay person and were accepted by clinicians and examiners.  Although the Veteran sincerely believes that she experienced infertility because of these symptoms, the Veteran is not competent to determine the origin and onset of the diagnosed disorders or infertility because they are complex medical matters requiring specialized training and experience.  The Board places low probative weight on her report in 1991 that she had been trying to conceive for seven years to include a time during active service because the service treatment records from 1984 and 1986 showed that she sought medication and techniques for contraception as late as one month prior to discharge.  The Veteran first sought investigation of possible infertility in July 1986, several months after active duty.  

As a preliminary matter, the Board places probative weight on the opinion of the VA gynecologist in February 2016 who explained that vaginal cysts are biologically and physiologically different from uterine fibroids or tumors and are not precursors for the Veteran's current disorder.   Moreover, even though the Veteran reported and the record showed treatment for a vaginal cyst prior to active duty, the treatment was successful because no cysts or any other growths or abnormal symptoms were reported by the Veteran or noted by the examiner at entry on active duty.  Therefore, the Board finds that the Veteran is presumed to have been in sound condition with no gynecological abnormalities upon entry on active duty. 

The record shows that the Veteran has been diagnosed with recurrent uterine fibroids since 1991 to include during the period of the appeal.  Therefore, the first element for service connection, competent evidence of a current disability, is met. However, the records do not show that the Veteran had recurrent vaginal cysts during active service or at any time during the period of the appeal because the cyst was diagnosed and successfully treated in 1980-81 prior to entry on active duty.  

However, the lay and medical evidence of record does not show the onset of uterine tumors or fibroids during active service.  The Board does not rely solely on the absence of records of diagnosis and treatment.  The Board also places probative weight on the Veteran's denial of any symptoms or abnormalities on medical history questionnaires in 1981, 1987 and 1990 and on multiple gynecological examinations during and for several years after service.  These records are silent for any reports by the Veteran of abnormal gynecological symptoms (other than possible infertility) and silent for any clinical abnormalities.  The first competent evidence of uterine fibroids was during a laparoscopy examination in September 1991 performed as part of an investigation for infertility.  The Board places probative weight on the opinion of the VA gynecologist in February 2016 that, based on the normal examinations up to 1991, the fibroids would not have first manifested during active service.  Therefore, the second element of service connection is not met because there is no competent evidence of an injury or incurrence of the disease during active service and then not until September 1991.  

In view of the multiple remands and requests for opinions, the Board considered whether there has been compliance with the remand instructions.  Requests for additional records to resolve the dates and nature of any Reserve service have been accomplished and have shown that the Veteran did not perform any military service except for active duty from February 1982 to February 1986.  Records of VA care through April 2015 were obtained as directed and considered.  Regarding the adequacy of the multiple opinions from the same VA gynecologist in 2013, 2014, and 2015, and the opinion of the consulting gynecologist in 2016, the Board finds that in aggregate, the opinions are adequate to decide the claim, notwithstanding earlier findings of inadequate rationale.  First, the complete record and the competent explanation of the difference between vaginal cyst and uterine fibroids resolve the question of whether the Veteran was sound at entry.  Second, the opinions were based not only on the absence of a diagnosis of fibroids during active service but also on the positive lay and medical evidence in multiple examinations` during and for several years after service that showed no reported or observed uterine abnormalities.  Third, in response to a specific inquiry, the gynecologist in February 2016 also concluded from these treatment encounters that the fibroids noted in 1991 could not have been present and undetected during service.  The Board need not seek a further lesson in biology or physiology and accepts the opinions as competent, credible and probative of the issue of the onset of the recurrent fibroid disorder.  The competency of a VA examiner is presumed, absent a showing of some evidence to the contrary.  Hilbert v. West, 12 Vet. App. 145 (1999).  The Veteran has not provided evidence that the VA examiner or the consulting gynecologist an improper examination or was unqualified.  Evidence from her private care providers from 1999 to 2007 did not address the onset of her disorder or any relationship to active service or specifically to the cause of infertility.  

Therefore, the Board finds that the examinations and opinions are adequate because they provide sufficient detail to make a fully informed evaluation of the claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The Board also finds that there has been substantial compliance with the instructions in its remands and request for medical opinion.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

The weight of the credible and probative evidence demonstrates that the Veteran's current uterine tumors or fibroids first manifested after active service and were not caused or aggravated by any aspect of service.   As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a cervical (uterine) condition, to include cysts and tumors, is denied.   



___________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


